Citation Nr: 1107247	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1970 to June 1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2008 by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran raised the claims of entitlement to service 
connection for sleep apnea and entitlement to service connection 
for restless leg syndrome, both to include as secondary to 
service-connected diabetes mellitus.  See April and June 2004 
statements.  The Board finds that these issues are inextricably 
intertwined with the Veteran's claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  To date, 
however, these issues have not been adjudicated and are, 
therefore, referred for any appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he is entitled to a total disability 
evaluation based on individual unemployability (TDIU).  The 
Veteran's service-connected disabilities are type II diabetes 
mellitus with retinopathy (20 percent from April 22, 1975); 
cataracts with pseudophakos associated with type II diabetes 
mellitus (30 percent from May 3, 2006); peripheral neuropathy of 
the right lower extremity associated with type II diabetes 
mellitus (non-compensable from March 18, 2004; 10 percent from 
June 8, 2005; 20 percent from September 5, 2007); peripheral 
neuropathy of the left lower extremity associated with type II 
diabetes mellitus (non-compensable from March 18, 2004; 10 
percent from June 8, 2005; 20 percent from September 5, 2007); 
hypertension associated with type II diabetes mellitus (10 
percent from March 18, 2004); and impotency associated with type 
II diabetes mellitus (non-compensable from March 18, 2004).  The 
Veteran's combined disability rating was 60 percent, effective 
May 3, 2006.  Effective September 5, 2007, the Veteran's combined 
disability rating was 70 percent.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Ordinarily, 38 C.F.R. § 4.16(a) makes clear that if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
However, multiple disabilities resulting from a common etiology 
or single accident are considered a single disability for 
determining TDIU eligibility.  In this case, the Board finds that 
the Veteran's various service-connected disabilities result from 
a common etiology (type II diabetes mellitus) and therefore, are 
a single disability for the purpose of determining TDIU 
eligibility.  See 38 C.F.R. § 4.16(a); February 2008 rating 
decision.  Thus, the Veteran meets the minimum criteria for 
consideration of TDIU.  See 38 C.F.R. § 4.16(a).

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

In November 2007, VA administered a general medical examination 
(GME) in connection with the current TDIU claim.  The examiner 
noted that the Veteran was unemployed for more than one year.  
Prior to that time, the Veteran worked as a maintenance planner.  
The Veteran was unable to continue working because of neuropathy 
and tremors.  The Veteran denied having full sensation in his 
feet and stated that he had difficulty climbing stairs.  He 
reported a history of stumbling, but no falls.  It was also noted 
that the Veteran had diabetes, hypertension, and impotence.  

Following a physical examination, the examiner diagnosed the 
Veteran as having diabetes mellitus for the past 30 years.  
According to the examiner, the Veteran's diabetes mellitus was 
treated with insulin and moderately well-controlled.  In the 
examiner's opinion, the Veteran should be capable of performing 
sedentary or moderate intensity level physical work, but he was 
not suitable for "driving public transports."  With regard to 
his bilateral peripheral neuropathy of the feet, the examiner 
described this condition as being of moderate severity.  The 
examiner further stated that the Veteran would likely have 
difficulty climbing stairs and doing other physical work because 
of a loss of sensation.  The Veteran's erectile dysfunction had 
no effect on his ability to work.  The examiner also noted that 
the Veteran had a variety of non-service connected disabilities, 
including mild depression, mild essential tremor of the right 
hand, and hypothyroidism.  

The Veteran was also afforded a separate VA C&P eye examination 
that same month.  The examiner diagnosed the Veteran as having 
diabetes mellitus with retinopathy (non-proliferative, inactive), 
bilateral pseudophacos, refractive error, and presbyopia.  None 
of these conditions, in the examiner's opinion, rendered him 
unemployable or interfered with his ability to engage in physical 
or sedentary work.

Since the Veteran's various service-connected disabilities result 
from a common etiology (type II diabetes mellitus) and therefore, 
are a single disability for the purpose of determining TDIU 
eligibility, a new VA examination is needed to determine the 
extent to which the Veteran's service-connected disabilities 
prevent him from obtaining or maintaining substantially gainful 
employment, if at all.
  
Also associated with the claims file is a statement from L. 
Miller, M.D., a Board-certified neurologist, dated May 2009 
regarding the Veteran's functional capacity.  Notably, Dr. Miller 
concluded that the Veteran was totally disabled from his 
occupation and any other occupation as a result of meralgia 
paresthetica and peripheral neuropathy.  According to Dr. Miller, 
the Veteran would "never" be able to perform work activities.  
Dr. Miller stated that the Veteran should avoid exposure to a 
variety of environmental hazards as well as performance of 
numerous physical activities.  These limitations are outlined in 
Dr. Miller's examination report. 

However, although it was indicated that the Veteran saw Dr. 
Miller every five to seven months (and most recently in February 
2009), the Board notes that these records have not been 
submitted.  As the Board finds that a remand is necessary for the 
reasons discussed immediately above, it will afford the Veteran 
another opportunity to provide updated records from Dr. Miller on 
remand.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992). Therefore, the RO/AMC should request all relevant VA 
medical records pertaining to the Veteran that are dated from 
June 4, 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide or authorize VA to obtain any and 
all private treatment records pertaining to 
the Veteran from L. Miller, M.D. from 
September 18, 2007.  All efforts to obtain 
these records should be fully documented.  If 
these records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2010).  The Veteran is also asked 
to identify and/or submit any and all other 
outstanding private medical records 
pertaining to his TDIU claim that are not 
already of record.  

2.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from June 4, 2008.

3.  After the above development is 
completed and after the issues of 
entitlement to service connection for 
sleep apnea and restless leg syndrome 
have been adjudicated, make arrangements 
with the appropriate VA medical facility for 
the Veteran to undergo an examination to 
assess whether the Veteran is unable to 
secure or follow a substantially gainful 
occupation as a result of his service-
connected disabilities.  The claims folder 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time and 
included in the examination report.  

In particular, the examiner is also asked to 
provide an opinion as to whether the Veteran 
is unable to secure or follow a substantially 
gainful occupation due solely to his 
service-connected disabilities which include 
type II diabetes mellitus, peripheral 
neuropathy of the bilateral lower 
extremities, and hypertension.  [Note: in 
providing the opinion, the Veteran's age and 
nonservice-connected conditions may not be 
considered].  

In addition, the examiner is asked to 
indicate whether the meralgia paresthetica is 
related to the Veteran's diabetes mellitus.  
If not, the examiner is asked to disassociate 
those symptoms related to the Veteran's 
service-connected bilateral peripheral 
neuropathy of the lower extremities from 
those related to his meralgia paresthetica.  
See Dr. Miller's May 2009 note.  If the 
symptomatology cannot be disassociated, the 
examiner should so state and explain why.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  The examination report should be 
returned to the examiner if it is deficient 
in any manner.  

5.  After completing the above and 
adjudicating the Veteran's service 
connection claims for sleep apnea and 
restless leg syndrome, both to include 
as secondary to service-connected 
diabetes mellitus, ensure that the 
development above has been completed in 
accordance with the remand instructions, 
undertake any other development action that 
is deemed warranted, and readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


